The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Applicant’s amendments and remarks filed 8/23/22 are acknowledged. Claims 9, 13, 17, 19, and 21 have been amended and claims 10, 12, 18, and 20 canceled. Claims 9, 11, 13 – 17, 19, and 21 – 24 are pending.

Response to Amendments / Arguments
Applicant's amendments have obviated the previously raised claim rejections under 35 USC 102 and 103 based on Park and necessitated new rejections under 35 USC 102 and 103, as detailed below.
Applicant's arguments regarding the amended claims versus the previously raised claim rejections under 35 USC 102 and 103 based on Park have been fully considered but they are moot in view of the new grounds of rejections, as necessitated by Applicant’s amendments. Specifically, the new limitations in independent claims 9 and 17 define that “each of the first semiconductor layer and the second semiconductor layer is made of InP”. As correctly noted by Applicant (last para. on p. 5 of the Remarks), Park forms the first and second semiconductor layers by doping the (InGaAsP) material of the core so that they are made of InGaAsP, rather than InP.  Accordingly, the Examiner has applied a reference by Tomonari et al (JP 2015-15396) that has been yielded by an updated prior art search and discloses a semiconductor structure that can be used for an optical modulator, the structure having a waveguide core and an electric field applicator, wherein the core is interposed between a first semiconductor layer and a second semiconductor layer of the electric field applicator in a direction horizontal to a plane of the substrate, and wherein each of the first semiconductor layer and the second semiconductor layer is made of InP and has a refractive index smaller than a refractive index of the core. In combination with other prior art of record, Tomonari teaches expressly or renders obvious all of the limitations recited by the amended claims, as detailed below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomonari et al (JP 2015-15396).
Regarding claim 9, Tomonari discloses (Figs. 1a and 1b; Abstract; para. 0020 – 0033 and 0073) a semiconductor structure that can be used as an optical modulator (“An optical semiconductor element according to the 1 embodiment is used for … an optical modulator,” at para. 0020; also para. 0008 and 0029), the optical modulator configured for an operational wavelength of ~ 1.55 m (para. 0028) and comprising (see annotated Fig. 1b provided below): 
a lower cladding layer 104a,102 (para. 0073) having a refractive index equal to or less than a refractive index of InP (inherently ~ 3.25 at 1.55 m) (indeed, the layer 104a is formed of undoped InP (para. 0023) and the layer 102 of SiO2 (para. 0033) whose reflective index is ~ 1.45 < 3.25 as an inherent property of SiO2 at an operational wavelength of 1.55 m; also para. 0007), on a substrate 101 (semi-insulating substrate; para. 0021 and 0073); 
a core 105 (para. 0028 and 0073) on the lower cladding layer 104a,102, wherein the core 105 is made of InGaAsP (undoped InGaAsP; para. 0028) and has a bandgap corresponding to a desired wavelength (an operational wavelength of ~ 1.55 m; “the active waveguide layer 105 includes a non-doped GaInAsP quantum well layer (e.g., a band gap wavelength of 1.55 μm …)” at para. 0028); 
an upper cladding layer 104b (formed of undoped InP; para. 0023) having a refractive index equal to or less than the refractive index of InP on the (InGaAsP) core 105; and 
an electric field applicator 106,107,108-111 that applies an electric field to the (InGaAsP) core 105 to produce an electric current through it and induce an electro-optic phase modulation (“According to the present invention, in a semiconductor device which is formed on a semiconductor substrate, in which a current can be injected or applied to an active layer capable of confining light in a horizontal direction with respect to a surface of a semiconductor substrate, the spread of current and electric field in the direction of the semiconductor substrate can be suppressed” at para. 0018; “Each of the n-type electrode 109 and the p-type electrode 111 is connected to a voltage source (not shown), so that a voltage is applied to the n-type electrode 109 and the p-type electrode 111 so that the optical semiconductor element can be operated. It is to be noted that, instead of the voltage source, a current source may be connected to each of the electrodes 109 and 111, and a current may be injected from the current source into each of the electrodes 109 and 111, thereby operating the optical semiconductor element” at para. 0026; “an n-type semiconductor layer formed on the current diffusion prevention layer so as to be in contact with a 1 surface of the optical waveguide layer. A p-type semiconductor layer formed on the current diffusion preventing layer so as to be in contact with a 1 surface of the optical waveguide layer facing the 2 surface” at para. 0013; also para. 0002, 0005, 0012, and 0022),
wherein the electric field applicator 106,107,108-111 includes a first semiconductor layer 106 of a first (n) conductive type (para. 0021 and 0073) and a second semiconductor layer 107 of a second (p) conductive type (para. 0021 and 0073), 
wherein the core 105 is interposed between the first semiconductor layer 106 and the second semiconductor layer 107 in a direction horizontal to a plane of the substrate 101 (the horizontal direction in Fig. 1b), and 
wherein each of the first semiconductor layer 106 and the second semiconductor layer 107 is made of InP (para. 0021) and has a refractive index smaller than a refractive index of the core 105 (InGaAsP): indeed, Tomonari teaches that “both sides of the active layer are sandwiched by a semiconductor material having a refractive index lower than that of the active layer” (para. 0004). Furthermore, the first and second semiconductor layers 106,107 must have a lower refractive index than that of the core 105 in order to provide lateral confinement (horizontal confinement in Fig. 1b) of light propagating through the core in 105, as mentioned/evidenced by Tomonari with respect to a prior-art structure with a similar arrangement of the core 802 and the first and second semiconductor layers 803,804 (“an active layer having a large refractive index is sandwiched by a semiconductor material having a refractive index smaller than that of an active layer, so that light can be confined in an active layer” at para. 0003; “an n-type semiconductor layer 803 and a p-type semiconductor layer 804 formed of a semiconductor material having a low refractive index are formed on both sides of the active waveguide layer 802” at para. 0006). 






    PNG
    media_image1.png
    658
    1815
    media_image1.png
    Greyscale


Annotated Fig. 1b of Tomonari.

As an aside and relevant comment for all claims, the optical modulator structure in Tomonari has essential structural features, material choices, and a principle of operation that are substantially identical to those presented in the instant application, as evident from a direct side-by-side comparison of Fig. 1b of Tomonari and Fig. 1B of the instant application.

Regarding claim 17, Tomonari describes (Figs. 2a – 2k; para. 0034 – 0048) a corresponding method of forming the optical modulator, the method comprising the recited step limitations (nominal step limitations (“forming”) directly corresponding to structural limitations), as detailed above for claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tomonari in view of “Monolithic Integration of InGaAsP MZI Modulator and InGaAs Driver MOSFET using III-V CMOS Photonics” by Park et al, OFC Conference, W3E.4, pp. 1 – 3, 2017 (hereinafter Park).
Regarding claims 11 and 19, Tomonari considers that the lower cladding layer 104a,102 (its portion 102) is made of silicon oxide / SiO2 (para. 0033) and teaches that a top layer 112-2 of SiO2 is formed on the core 105 (Fig. 2g; para. 0043). While Tomonari shows, by way of illustration but not limitation, that the top layer 112-2 is subsequently removed (at step in Fig. 2j), Tomonari generally renders obvious that the top layer 112-2 of SiO2 may be kept on the core 105 as a portion of its upper cladding layer. While Tomonari does not illustrate such embodiment, Park describes (Figs. 1(a) and 2(iv); Abstract; Section 2) an optical modulator (“carrier-injection InGaAsP optical modulator” in the Abstract), comprising: 
a lower cladding layer (SiO2 BOX layer in Fig. 2a(iv)) having a refractive index (~ 1.45 as an inherent property of SiO2 at an operational wavelength of 1,550 nm, as intended by Park and shown in Fig. 3a) equal to or less than a refractive index of InP (~ 3.25 at 1,550 nm) on a substrate (Si substrate in Fig. 2a(iv)); 
a core (formed in i-InGaAsP, as shown in Fig. 2a(iv); “A InGaAsP rib waveguide” at 2nd para. of Section 2) on the lower cladding layer (SiO2 BOX), the core being made of an InP-based semiconductor (i-InGaAsP) having a bandgap corresponding to a desired (operational) wavelength (about 1,550 nm, as shown in Fig. 2a(iv), for which the core material bandgap is configured); 
an upper cladding layer (“300-nm-thick PECVD SiO2 layers” at 2nd para. of Section 2) having a refractive index (~ 1.45) equal to or less than the refractive index (~ 3.25) of InP on the (i-InGaAsP) core; and 
an electric field applicator (comprising the outer p+ and n+ doped portions of the semiconductor material and in Fig. 2a(iv) and electrical traces formed of Au/gold; “p+ -InGaAsP regions for PIN junctions … the drain and n+ -region were connected by Au” at 2nd para. of Section 2) that applies an electric field to the (i-InGaAsP) core to produce an electric current through it and induce an electro-optic phase modulation (as shown in Fig. 3b; Section 3 and 1st para. of Section 4).  
Park explicitly illustrates (Fig. 2(iv)) that both the lower cladding (SiO2 BOX layer in Fig. 2a(iv)) and the upper cladding layer are made of SiO2 (“300-nm-thick PECVD SiO2 layers” at 2nd para. of Section 2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the upper cladding layer in Tomonari can be made of SiO2, as a suitable/workable material choice for a cladding/passivation layer that is generally rendered obvious by Tomonari and explicitly illustrated by Park.
 
Claims 13 – 16 and 21 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tomonari in view of Montgomery et al (US 2004/0208454 A1).
Regarding claim 13, Tomonari considers, by way of example but not limitation, that the entire ridge-shaped waveguide core is undoped/intrinsic (undoped InGaAsP; para. 0028) and does not illustrate embodiments wherein a PIN junction is formed within the core, even though such arrangements are well known in the art. For example, Montgomery describes (Fig. 12; para. 0007 and 0008) a prior-art optical modulator having a structure similar to that in Park (compare Fig. 1 of Montgomery with Fig. 2a(iv)). Montgomery points out that, for such prior-art structure, “high speed operation of a PN junction could be achieved in reverse bias, although this would require large drive voltages and long device lengths, which are incompatible with the CMOS process” (para. 0008, emphasis added). Montgomery proposes a solution/improvement and discloses an optical modulator (Figs. 2 – 5; para. 0051 – 0055) with improved performance and having a PIN junction is formed within a waveguide core 16 (as identified in Fig. 3) by a first (p-type) semiconductor layer 10, a second (n-type) semiconductor layer 20, and a thin oxide layer 18 (para. 0054). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the optical modulator of Tomonari can be modified in accordance with the teachings of Montgomery, to have a PIN junction formed within a waveguide core by two core portions doped with opposite polarities. The motivation for such arrangement is that it allows for a significant reduction in driving voltage/power and is compatible with CMOS processing (“In accordance with the present invention, conventional CMOS processing and device elements are used to form an electro-optic modulator with sub-micron dimensions. Since the modulator is based on a capacitive structure, it draws no power in a static mode (that is, no power is required to maintain a logic state), thus exhibiting a significant reduction in power consumption when compared to prior art device arrangements” at para. 0013, emphasis added). 
The Tomonari – Montgomery combination considers that that the core (16 in Fig. 3 of Montgomery) includes a first core (a portion of 10 within 16) of the first (p) conductive type and a second core (a portion of 20 within 16) of the second (n) conductive type.  
Regarding claim 14, the Tomonari – Montgomery combination considers that the first core and the second core are disposed side by side (the vertical interface) in the direction parallel to the plane of the substrate 5 (according to Fig. 3 of Montgomery).  
Regarding claim 15, the Tomonari – Montgomery combination considers that the first core and the second core are stacked on the lower cladding layer (the layer 102 in Fig. 2a of Tomonari which can be made of SiO2 (para. 0033); the SiO2 BOX layer in Fig. 1 of Montgomery).  
Regarding claim 16, the Tomonari – Montgomery combination considers that: on a first (right) side of the core, the first semiconductor layer (heavily doped p+ for electrical contact) is in contact with the first core (p-doped) of the core; and on a second (left) side of the core, the second semiconductor layer (heavily doped n+ for electrical contact) is in contact with the second core (n-doped) of the core.  
Regarding claims 21 – 24, the Tomonari – Montgomery combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 13 – 16 respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896